Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-19-00593-CR

                                   Ramon Donato AYALA,
                                         Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the County Court at Law No. 7, Bexar County, Texas
                                  Trial Court No. 567926
                        Honorable Michael De Leon, Judge Presiding

        BEFORE JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE WATKINS

      In accordance with this court’s memorandum opinion of this date, the trial court’s judgment
is REVERSED, and this case is REMANDED to the trial court for further proceedings.

       SIGNED September 23, 2020.


                                                _____________________________
                                                Irene Rios, Justice